DETAILED ACTION
This communication is responsive to the application, filed November 17, 2020.  Claims 22, 25-31, and 34-43 are pending in this application.  The applicant has added new claim 43.  The applicant has canceled claims 1-21, 23, 24, 32, and 33.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on July 17, 2018 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42 and 43 are rejected under 35 U.S.C. 101 because the claims are directed towards non-statutory subject matter. Claims 42 and 43 claim a computer program product that is entirely software, and is not embodied on a non-transitory computer-readable storage medium. One option of putting the entirely software apparatus on a computer readable media is to embody the program onto a non-transitory computer readable storage medium and explicitly describe that the computer program product exists as computer readable instructions on a computer readable medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 22, 25, 31, 34, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Thanner et al. (US 2016/0283314 A1) in view of Czajkowski (US 2005/0005203 A1).

As per claim 22:  A method for configuring at least one execution unit for detecting a state of operation of the at least one execution unit, the method comprising:
assigning a first replica of an item of application software for the purpose of execution on at least one computing core of the at least one execution unit depending on information relating to at least one item of hardware or relating to at least one operating system of the at least one execution unit;
assigning a second replica of the application software for the purpose of execution on the at least one computing core of the at least one execution unit depending on the information relating to the at least one item of hardware or relating to the at least one operating system of the at least one execution unit;
Thanner discloses [0012-0019] in a lockstep, which may be used for allowing access to memory during real-time applications [replicas of application software], backing up state information or other data to perform lockstep operations.  The redundant computing elements that execute instructions concurrently in lockstep receive the same instructions and state information.
assigning at least one comparison logic for the purpose of execution on at least one computing core of the at least one execution unit in order to compare a first item of information relating to a first result of the execution of the first replica with a second item of information relating to a second result of the execution of the second replica in order to determine a comparison result:

configuring a detection logic for the purpose of execution on at least one computing core of the at least one execution unit in order to detect the state of operation of the at least one execution unit depending on the comparison result, and
Thanner discloses [0015] validation module detects differences in the outputs of the cores.  The validation module includes registers to store results from the cores and logic to compare those results and generate indications or errors.
configuring an interface for the purpose of execution on at least one computing core of the at least one execution unit in order to read the first item of information and in order to read
the second item of information by means of the interface, the interface providing the first item of information and the second item of information from at least one memory of the at least one execution unit for the purpose of access independent of the hardware and independent of the operating system of the at least one execution unit, wherein
Thanner discloses [0012-0019] in a lockstep, which may be used for allowing access to memory during real-time applications, backing up state information or other data to perform lockstep operations.  The redundant computing elements that execute instructions concurrently in lockstep receive the same instructions and state information.  Thanner further discloses [0012] the outputs of operations of the two cores are compared and validated.  The cores perform concurrent local memory accesses, both cores addressing the same memory content, which is stored redundantly in their respective caches.
assigning a second replica of the application software for the purpose of execution on the at least one computing core of the at least one execution unit depending on the information relating to the at least one item of hardware or relating to the at least one operating system of the at least one execution unit;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Thanner with that of Czajkowski.  One would have been motivated to perform multiple replica operations on the core of the execution unit because it allows the comparator to provide a state indicative of a match or a non-match between the inputs [Czajkowski; 0023-0024].
the first replica is assigned to a first computing core of the at least one execution unit for the purpose of execution, and the second replica is assigned to the first computing core of the at least one execution unit for the purpose of execution, the at least one execution unit being configured to execute the first replica and the second replica in sequence, or
Czajkowski discloses [0023-0024] a calculation is performed at different time intervals [sequential], each time corresponding to a successive cycle.  The invention examines both memory and bus data transfers and performs a compare operation in the path of data being processed.  The first computation is the original computation and the second computation is the referred to as a mirror computation on the same processor.  If a match is obtained when results of time t0 and time t1 are compared, then the comparator provides an output having a first state indicative of a match between the two inputs.
the first replica is assigned to a first computing core of the at least one execution unit for the purpose of execution and the second replica is assigned to a second computing core of the at least one execution unit for the purpose of execution, the at least one execution unit being configured to execute the first replica and the second replica in parallel.
Thanner discloses [0012-0019] in a lockstep, which may be used for allowing access to memory during real-time applications [replicas of application software], backing up state information or other data to perform lockstep operations.  The redundant computing elements that execute instructions concurrently in lockstep receive the same instructions and state information.

As per claim 25:  The method according to claim 22, wherein
the comparison logic comprises a plurality of processes which are designed to communicate with one another via messages, the processes of the comparison logic being assigned to a plurality of computing cores of the at least one execution unit for the purpose of distributed execution.
Thanner discloses [0015] validation module detects differences in the outputs of the cores.  The validation module includes registers to store results from the cores and logic to compare those results and generate indications or errors.

As per claims 31 and 34:  Although claims 31 and 34 are directed towards a method claim, they are rejected under the same rationale as the method claims 22 and 25 above.
  
As per claim 40:  Although claim 40 is directed towards a device claim, it is rejected under the same rationale as the method claim 22 above.

As per claim 41:  Although claim 41 is directed towards a device claim, it is rejected under the same rationale as the method claim 22 above.



As per claim 43:  Although claim 42 is directed towards a computer program product claim, it is rejected under the same rationale as the method claim 31 above.

Allowable Subject Matter
Claims 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 35-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on November 17, 2020 have been fully considered but they are not persuasive.  In response to applicant’s argument that “claim 22 was clarified to recite for example that the first replica and the second replica are executable on the same computation core sequentially or in parallel on two distinct computation cores…” the examiner respectfully disagrees.  Claim 22 is recited in the alternate form.  Therefore, claim 22 only requires one of either sequential or parallel execution.  The teachings of the references do not require to teach both a sequential execution and a parallel execution since the claim is recited in the alternate form.
In response to applicant’s argument that Thanner or Czajkowski fail to disclose or suggest “…execution unit depending on the information relating to the at least one item of hardware or relating to the at least one operating system of the at least one execution unit…” the examiner respectfully disagrees.  
In response to applicant’s argument that Thanner fails to disclose or suggest “…information from at least one memory of the at least on execution unit for the purpose of access independent of the hardware…” the examiner respectfully disagrees.  Thanner discloses [0012] the outputs of operations of the two cores are compared and validated.  The cores perform concurrent local memory accesses, both cores addressing the same memory content, which is stored redundantly in their respective caches.  It is clear that the data is independent of the hardware, because the data instructions can be hardware, software, firmware, and/or a combination of them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114